933 So. 2d 656 (2006)
George GIRLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-3980.
District Court of Appeal of Florida, First District.
July 6, 2006.
George Girley, pro se, Appellant.
Charlie Crist, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
This appeal is hereby dismissed for lack of jurisdiction. See Thurston v. State, 812 So. 2d 516 (Fla. 4th DCA 2002) (holding that an order denying a motion for appointment of counsel is not an appealable order under rule 9.140).
BARFIELD, VAN NORTWICK, and LEWIS, JJ., concur.